        Case 1:19-cr-00195-SWS Document 19 Filed 11/21/19 Page 1 of 2


                                                                                        FILED
                                                                                 U.S. DiSTRiCT COURT
                      IN THE UNITED STATES DISTRICT COURT                       district     Oi*- WYOMING
                                                                                uio! Kii; !• Uh   WYOMING

                             FOR THE DISTRICT OF WYOMING                      immui AN 8: 18
 UNITED STATES OF AMERICA,
                                                       No.
                         Plaintiff,
                                                               18 U.S.C. §§ 922(g)(1) and
        V.                                                     924(a)(2)
                                                               (Felon in Possession of a Firearm)
 GUADALUPE HERNANDEZ,JR.,

                         Defendant.



                                      INDICTMENT


THE GRAND JURY CHARGES THAT:


       On or about August 27, 2019, in the District of Wyoming,the Defendant, GUADALUPE

HERNANDEZ, JR., knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, knowingly possessed a firearm, namely,a FNH USA

pistol bearing serial number FX3U064918, and the firearm was in and affecting commerce.

       In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                              A TRUE BILL:


                                              Ink Sisnature on File in Clerk's Office
                                              FOREPERSON



 MARK A. KLAASSEN
United States Attorney
        Case 1:19-cr-00195-SWS Document 19 Filed 11/21/19 Page 2 of 2




                            PENALTY SUMMARY


DEFENDANT NAME:              GUADALUPE HERNANDEZ,JR.

DATE:                        November 19, 2019

INTERPRETER NEEDED:          No


VICTIM(S):                   No


OFFENSE/PENALTIES:           18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                             (Felon in Possession ofa Firearm)

                             0-10 Years Imprisonment
                             Up To $250,000 Fine
                             3 Years Supervised Release
                             $100 Special Assessment


AGENT:                       Jay Johnson, ATF

AUSA:                        Jonathan C. Coppom, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                       1 to 5 days

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                        Yes


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:               No
